Title: To James Madison from Peder Pedersen, 10 January 1809
From: Pedersen, Peder
To: Madison, James



Monsieur!
Philadelphie le 10 de Janr: 1809.

Les circonstances en tant que regarde l’Embargo sont encore à peu près les mêmes qu’elles étoient lorsque Vous me fites l’honneur Monsieur de m’adresser Votre Lettre de 30 Decr. 1807 m’accordant de la part de Son Excellence Mr. le Président permission d’expédier deux bâtiments en lest pour transmèttre la correspondance ordinaire, et ayant aujourd’hui des Depèches à expédier aux Indes occidentales je me repose sur la permission ci-dessus mentionée (n’en ayant fait usage que dans un seul cas) et je Vous prie en consequence Monsieur de vouloir bien avoir la bonté d’obtenir de Mr. le Président son approbation pour le depart du port de New York ou de celui de Baltimore à un batiment en lest d’une Centaine de tonneaux, ou peutêtre par rapport de la saison de quelques tonneaux de plus; Si Mr. le Président vouloit m’accorder la permission d’achèter ou faire achèter, par un Danois, un batiment Americain de la ditte description, pour être expèdié sous pavillon Danois, Cela me conviendrait encore mieux, et comme par ce moyen on obvie aux objections qu’autrement la politique du Gouvernement pouroit susciter, j’ose me flater Monsieur, que par Votre Influence amicale je l’obtiendrai.  J’ai l’honneur d’être avec la Consideration la plus distinguée et bien respècteusement Monsieur! Votre tres-humble et très obeissant Serviteur

Pr: Pedersen

